Title: From Elias Dayton to David Humphreys, 11 August 1782
From: Dayton, Elias
To: Humphreys, David


                  
                     Sir
                     Chatham August 11th 1782
                  
                  I have just received your letter of the 4th Instant, you will please to inform the General that I duly received his of the 11th Ult. but hearing that he was gone to Philadelphia I delayed to answer it, upon a supposition that he would return by this rout—Immediately however upon it’s receipt the orders which it communicated were as far as was in my power strictly executed in every point, I cannot but confess that I feel myself in some degree hurt by the indirect implication which the spirit of his Excellency’s orders seem to carry; that the correspondence with Ward and McMicle was abused.  I declare upon honor I never had nor wished to have any connection with either that was not designed for the advantage of that country I had pledged my all to support.  I have only to lament that I have taken so much trouble and put my self to so much expence to no better purpose.
                  The brigade is in as perfect state of readiness for moving as I can possible place them without the assistance of teams to transport the baggage.  I am Sir Your Most Hbe servant
                  
                     Elias Dayton
                  
               